Exhibit 10.1
AMENDMENT NO. 2 TO THE
AMENDED AND RESTATED TOYS “R” US, INC.
2005 MANAGEMENT EQUITY PLAN
          This Amendment No. 2 (this “Amendment”) to the Amended and Restated
Toys “R” Us, Inc. 2005 Management Equity Plan, as last amended on June 10, 2008
(the “Plan”) shall become effective as of June 8, 2009. Capitalized terms used
but not otherwise defined in this Amendment have the meaning given to such terms
in the Plan.

1.   Section 1.1 of the Plan is hereby deleted and replaced with the following:

“1.1 Establishment; Prior Plan. On July 21, 2005, the board of directors (the
“Holdings Board”) of Toys “R” Us Holdings, Inc., a Delaware corporation
(“Holdings”) adopted and established a stock incentive plan known as the “Toys
“R” Us Holdings, Inc. 2005 Management Equity Plan” (the “Initial Plan”). On
February 6, 2006, the Holdings Board adopted Amendment No. 1 to the Initial Plan
(the “First Amendment”) and on June 28, 2006 the Holdings Board adopted
Amendment No. 2 to the Initial Plan (the “Second Amendment” and together with
the Initial Plan and the First Amendment, the “Original Plan”). Effective as of
August 3, 2007, and in connection with the adoption and approval of Amendment
No. 1 to Holdings’ Amended and Restated Certificate of Incorporation (the “COI
Amendment”), the Holdings Board adopted the “Amended and Restated Toys “R” Us
Holdings, Inc. 2005 Management Equity Plan” (the “Plan”), which amended and
restated in its entirety the provisions of the Original Plan. Effective as of
June 10, 2008, and in connection with consummation of the reorganization and
liquidation of Holdings pursuant to that certain Reorganization Agreement, dated
as of June 10, 2008 (the “Reorganization Agreement”), by and among Toys “R” Us,
Inc., a Delaware corporation (“Toys”), and Holdings, the Holdings Board adopted
Amendment 1 to the Plan to reflect the assumption by Toys of the obligations and
rights of Holdings hereunder pursuant to the Reorganization. Effective as of
June 8, 2009, the Board adopted Amendment 2 to the Plan to change the vesting
terms for Options other than Rollover Options and to make corresponding
changes.”

2.   Article II of the Plan is hereby amended by deleting the following defined
terms: “Sponsor Inflows,” “Sponsor IRR” and “Sponsor Outflows.”   3.  
Section 4.2 of the Plan is hereby deleted and replaced with the following:

“4.2 Vesting of Options. Unless otherwise set forth in an Award Agreement, all
Options shall be subject to vesting in accordance the provisions of this Section
4.2. Options shall be exercisable only to the extent that they are vested.
Options shall vest only so long as a Participant remains employed by the Company
or one of its Subsidiaries. Unless otherwise set forth in an Award Agreement,
all Awards of Options shall be subject to time vesting and will time vest on
each date set forth below with respect to the cumulative percentage of shares of
Common Stock issuable upon each of

 



--------------------------------------------------------------------------------



 



the Options set forth opposite such date if the respective Participant is, and
has been, continuously employed by the Company or any of its Subsidiaries from
the date of award through such date:

              Cumulative Percentage                          Date   of Shares
Vested
2nd anniversary of date of grant
    40 %
3rd anniversary of date of grant
    60 %
4th anniversary of date of grant
    80 %
5th anniversary of date of grant
    100 %

    Notwithstanding the foregoing, all Options shall be considered 100% vested
upon consummation of a Change in Control. Consistent with the Board’s authority
under Section 13.2 of the Plan to change the terms of an Award Agreement without
the prior written approval of such Participant, any Options outstanding as of
June 8, 2009 that were originally granted as Tranche II or Tranche III Options
shall be and hereby are amended to eliminate any performance vesting
requirements, so that such Options shall be subject only to time vesting in
accordance with the above schedule, based on the applicable anniversary of the
original date of grant of such Options.”   4.   Section 6.2 of the Plan is
hereby deleted and replaced with the following:

6.2 Exercise on Termination. If a Participant ceases to be employed by the
Company and its Subsidiaries for any reason, then the portion of such
Participant’s Options that have not fully vested as of the Termination Date
shall expire at such time. Unless otherwise set forth in an Award Agreement, the
portion of a Participant’s Options that have fully vested as of such
Participant’s Termination Date shall expire (i) 30 days after the Termination
Date if a Participant is terminated without Cause or if a Participant resigns
for any reason (including Retirement), (ii) 90 days after the Termination Date
if a Participant is terminated due to Disability, (iii) 180 days after the
Termination Date if a Participant is terminated due to death, and
(iv) immediately upon termination if a Participant is terminated with Cause. All
of a Participant’s Rollover Options shall expire at the end of their stated
term, notwithstanding any termination of a Participant’s employment.

5.   Section 6.3 of the Plan is hereby amended by deleting the following
parenthetical expression from the first sentence thereof: “(including whether
Options are Tranche I, II, or III Options or are Rollover Options)” and
replacing it with the following parenthetical expression: “(including an
indication of whether they are Options or Rollover Options).”   6.   Section 9.6
of the Plan is hereby amended by deleting the following parenthetical expression
from the second sentence thereof: “(including whether such shares are issuable
upon exercise of Tranche I, II, or III Options or Rollover Options)” and
replacing it with the following parenthetical expression: “(including whether
such shares are issuable upon exercise of Options or Rollover Options).”

2



--------------------------------------------------------------------------------



 



7.   Continuing Force and Effect. The Plan, as modified by the terms of this
Amendment, shall continue in full force and effect from and after the date of
the adoption of this Amendment set forth above.

*       *      *       *       *       *       *

3